Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
Claim limitation “an input module configured to separate a frequency of the original signal by detecting an oscillation of an piezoelectric element by each position as the original signal having an embedded frequency of several bands is transmitted in a form of acoustic waves on a substrate provided with the piezoelectric element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at paragraph 0024 discusses – “by using the attenuation characteristics of the surface acoustic waves, the analog signal is separated into the input modules by frequency band, and the calculation necessary for interface is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	3. Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is not clear how an input module configured to separate a frequency of the original signal by detecting an oscillation of an piezoelectric element by each position as the original signal having an embedded frequency of several bands is transmitted in a form of acoustic waves on a substrate provided with the piezoelectric element.  Paragraph 0078 of the specification discusses – “by using the attenuation characteristics of the surface acoustic waves, the analog signal is separated into the input modules by frequency band, and the calculation necessary for interface is performed using the frequency band signal as the input value, so that information is calculated in the frequency band without a separate Fourier transform process.” There appears to be some missing information in the claim which the invention would require to be clarified. The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2-8 are dependent on claim 1 and inherit the same deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al., US Patent Application (20140247230), hereinafter “Sheng” and Zhang et al., US Patent Application (20110242001), hereinafter “Zhang”

Regarding claim 1 Sheng discloses a hybrid wave computer that computes an inputted original signal as frequency information, the hybrid wave computer comprising: 
an input module configured to separate a frequency of the original signal by detecting an oscillation of an piezoelectric element by each position as the original signal having an embedded frequency of several bands is transmitted in a form of piezoelectric transducers, electromagnetic transducers, laser vibrometer transmitters, and/or any other sensors and transducers capable of detecting a signal on medium 102. In some embodiments, a transducer is designed to convert acoustic and/or vibrational energy on the touch input surface to an electronic signal for processing [Sheng para 0024]
a calculation module DSP engine 220, and signal generator 212. In some embodiments, microprocessor 206 processes instructions and/or calculations that can be used to program software/firmware and/or process data of detector [Sheng para 0026] including at least one vibration amplifier or vibration damper for receiving the frequency of the original signal separated in the input module determining the object type of the touch contact includes feature matching in the time domain by correlating a waveform of at least a portion of the received/filtered signal against a known “dictionary” of waveforms from contact events. [Sheng para 0080] and amplifying or attenuating a wave for each frequency band to calculate the inputted original signal in a frequency band; by measuring the amplitude/intensity difference of the received signal at the determined time vs. a reference signal, a force associated with a touch indication may be determined. [x para 49]  determining the object type of the touch contact includes frequency-domain matching of at least a portion of the received/filtered signal against a known “dictionary” of frequency-domain spectra from contact events [Sheng para 0080] and 
Sheng does not explicitly teach but Zhang teaches a storage module configured to store binarized frequency information in the calculation module as digital information, The A/D converter 66 digitizes the amplified signal and transmits the digitized data to a microcontroller 68, which processes the digitized data to determine a location (i.e., X, Y coordinates) of the object 44 relative to the transparent substrate 12. [Zhang para 0041] wherein the original signal is interfaced in a form of waves. To make this positional determination, the microcontroller 68 accesses a memory 70 and compares the digitized data received from the acoustic transducers 42 with data stored at the memory 70. The stored data represents a number of unique waves, or signatures, that are generated from impacts at known locations relative to the transparent substrate 12 during the manufacturing process [Zhang para 0042]

Sheng discloses a way of determining a touch contact object type is disclosed. A signal detected due to a touch input object contacting a touch input surface is received. At least a portion of the received signal is compared with one or more signatures of one or more touch input object types. A type of the touch input object contacting the surface is determined based at least in part on the comparison.
Zhang discloses a simplified touch screen system that can sense when an object is held in continuous direct or indirect contact with a transparent substrate of the touch screen system as well as determine a location (e.g., X, Y coordinates) of the object in relation to the transparent substrate. The touch screen system employs capacitance technology to sense whether the object is held in contact with the transparent substrate 
Prior to the effective date of the invention it would have been obvious to one of skill in the art to combine the teachings of Sheng and Zhang regarding receiving input acoustic waves and determining the position of the input.  Zhang improves Zhang’s system by digitizing the signal for signal processing.

Regarding Claim 2 Sheng and Zhang teach everything above (see claim 1). In addition Sheng teaches further comprising a sensor unit configured to oscillate a transducer is designed to convert acoustic and/or vibrational energy on the touch input surface to an electronic signal for processing [Sheng para 0024] the input module in response to an external environment. a signal that captures a disturbance (e.g., sound, vibration, etc.) by a touch input object contacting a touch input surface is received. For example, … sound is captured by a sensor attached to a medium (e.g., glass) of the touch input surface as an acoustic signal. [Sheng para 0017]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng, Zhang and further in view of Binder et al., US Patent Application (20130201316), hereinafter “Binder”

a signal that captures a disturbance (e.g., sound, vibration, etc.) by a touch input object contacting a touch input surface is received. For example, … sound is captured by a sensor attached to a medium (e.g., glass) of the touch input surface as an acoustic signal. [Sheng para 0017]; 
Shneg nor Zhang explicitly teaches but Binder teaches wherein the piezoelectric substrate has a metal line formed on a surface thereof in a direction perpendicular to a direction in which the surface acoustic wave advances. A sensor may be a strain gauge, used to measure the strain, or any other deformation, of an object. The sensor may be based on deforming a metallic foil, semiconductor strain gauge (such as piezoresistors), measuring the strain along an optical fiber, capacitive strain gauge, and vibrating or resonating of a tensioned wire. A sensor may be a tactile sensor, being sensitive to force or pressure, or being sensitive to a touch by an object, typically a human touch. A tactile sensor may be based on a conductive rubber, a lead zirconate titanate (PZT) material, a polyvinylidene fluoride (PVDF) material, a metallic capacitive element, or any combination thereof. [Binder para 0068] (how is the wave limited in direction when it hits a surface)

Sheng discloses a way of determining a touch contact object type is disclosed. A signal detected due to a touch input object contacting a touch input surface is received. At least a portion of the received signal is compared with one or more signatures of one or more touch input object types. A type of the touch input object contacting the surface is determined based at least in part on the comparison.
Zhang discloses a simplified touch screen system that can sense when an object is held in continuous direct or indirect contact with a transparent substrate of the touch screen system as well as determine a location (e.g., X, Y coordinates) of the object in relation to the transparent substrate. The touch screen system employs capacitance technology to sense whether the object is held in contact with the transparent substrate and acoustic sensing technology to determine a position of the object that is contacting the transparent substrate. The touch screen system requires a reduced number of shielding and isolation layers to be deposited upon the transparent substrate, partially because the touch screen system utilizes a bezel associated with an underlying display to provide shielding against electromagnetic radiation emitted by the display.
Binder discloses a system and method in a building or vehicle for an actuator operation in response to a sensor according to a control logic, the system comprising a router or a gateway communicating with a device associated with the sensor and a device associated with the actuator over in-building or in-vehicle networks, and an external Internet-connected control server associated with the control logic implementing a PID closed linear control loop and communicating with the router over external network for controlling the in-building or in-vehicle phenomenon. The sensor may be a microphone or a camera, and the system may include voice or image processing as part of the control logic. A redundancy is used by using multiple sensors or actuators, or by using multiple data paths over the building or vehicle internal or external communication. The networks may be wired or wireless, and may be BAN, PAN, LAN, WAN, or home networks.
Prior to the effective date of the invention it would have been obvious to one of skill in the art to combine the teachings of Sheng and Zhang regarding receiving input acoustic waves and determining the position of the input.  Zhang improves Zhang’s system by digitizing the signal for signal processing.  Binder allows the piezoelectric element to obtain position information on a touch pad sensor.

Regarding claim 4 Sheng, Zhang and Binder teach everything above (see claim 3).  In addition Binder teaches wherein in the piezoelectric substrate, a plurality of the metal lines are arranged at regular intervals, and the metal lines are formed in an arrangement in which fixed ends are crossed in a vertical direction. A sensor may be a strain gauge, used to measure the strain, or any other deformation, of an object. The sensor may be based on deforming a metallic foil, semiconductor strain gauge (such as piezoresistors), measuring the strain along an optical fiber, capacitive strain gauge, and vibrating or resonating of a tensioned wire. A sensor may be a tactile sensor, being sensitive to force or pressure, or being sensitive to a touch by an object, typically a human touch. A tactile sensor may be based on a conductive rubber, a lead zirconate titanate (PZT) material, a polyvinylidene fluoride (PVDF) material, a metallic capacitive element, or any combination thereof. [Binder para 0068]

Regarding claim 5 Sheng, Zhang and Bonder teach everything above (see claim 4).  In addition Binder wherein the input module further comprises an electrode port for outputting each separate frequency, wherein the electrode port is disposed in each area of the fixed end. A sensor may be a strain gauge, used to measure the strain, or any other deformation, of an object. The sensor may be based on deforming a metallic foil, semiconductor strain gauge (such as piezoresistors), measuring the strain along an optical fiber, capacitive strain gauge, and vibrating or resonating of a tensioned wire. A sensor may be a tactile sensor, being sensitive to force or pressure, or being sensitive to a touch by an object, typically a human touch. A tactile sensor may be based on a conductive rubber, a lead zirconate titanate (PZT) material, a polyvinylidene fluoride (PVDF) material, a metallic capacitive element, or any combination thereof. [Binder para 0068]

Regarding Claim 6 Sheng and Zhang teach everything above (see claim 1). In addition Zhang teaches wherein the calculation module includes: a compression sensing unit configured to sample a magnitude of a signal for each separated frequency band of the original signal; and a digital conversion unit configured to binarize a magnitude of a signal sampled in the compression sensing unit to convert the binarized magnitude into a digital signal, With respect to determining a location of the object 44 in contact with the transparent substrate 12, the electronic signal received at the acoustic transducers 42 may be amplified either at the acoustic transducers 22 or at an amplifier 62 on the touch screen control board 50. The amplified signal is passed to a front end processor 64, which may include an analog-to-digital (A/D) converter 66. The A/D converter 66 digitizes the amplified signal and transmits the digitized data to a microcontroller 68, which processes the digitized data to determine a location (i.e., X, Y coordinates) of the object 44 relative to the transparent substrate 12. [Zhang para 0041]
wherein the compression sensing unit samples a signal with a value less than twice the highest frequency of the signal for each separated frequency band of the original signal. To make this positional determination, the microcontroller 68 accesses a memory 70 and compares the digitized data received from the acoustic transducers 42 with data stored at the memory 70. The stored data represents a number of unique waves, or signatures, that are generated from impacts at known locations relative to the transparent substrate 12 during the manufacturing process. For example, FIG. 5A shows a number of known impact points 72.sub.1-7 relative to the transparent substrate 12. [Zhang para 0042]

Regarding Claim 7 Sheng and Zhang teach everything above (see claim 1). In addition Zhang teaches wherein the calculation module further comprises a processor having an artificial neural network algorithm embedded therein, wherein the processor receives a magnitude of a signal for each frequency band of the original signal outputted from the digital conversion unit and generates output information through machine learning. a location of the object 44 in contact with the transparent substrate 12, the electronic signal received at the acoustic transducers 42 may be amplified either at the acoustic transducers 22 or at an amplifier 62 on the touch screen control board 50. The amplified signal is passed to a front end processor 64, which may include an analog-to-digital (A/D) converter 66. The A/D converter 66 digitizes the amplified signal and transmits the digitized data to a microcontroller 68, which processes the digitized data to determine a location (i.e., X, Y coordinates) of the object 44 relative to the transparent substrate 12. [Zhang para 0041]

Regarding Claim 8 Sheng and Zhang teach everything above (see claim 1). In addition Sheng and Zhang do not teach but Binder teaches wherein the storage module divides the binarized frequency information by each frequency band and stores the divided binarized frequency information. Computer system 140 also includes a main memory 134, such as a Random Access Memory (RAM) or other dynamic storage device, coupled to bus 137 for storing information and instructions to be executed by processor 138. Main memory 134 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 138.  [Binder para 0557]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694